     Case: 1:18-cv-07246 Document #: 47 Filed: 05/24/19 Page 1 of 2 PageID #:448



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CCC INFORMATION SERVICES INC.,

                    Plaintiff,

         v.                                          Case No. 1:18-cv-07246

TRACTABLE INC.,                                      Honorable Robert W. Gettleman

                    Defendant.


                          NOTICE OF APPEAL TO
      THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

         Notice is given that defendant Tractable Inc. appeals under 9 U.S.C. § 16 to the United

States Court of Appeals for the Seventh Circuit from the order entered on May 7, 2019 (Dkt. 43).


Dated: May 24, 2019                  Respectfully submitted,

                                     By: /s/ Richard F. Martinelli
                                         Richard F. Martinelli (pro hac vice)
                                         Angela Colt (pro hac vice)
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         51 West 52nd Street
                                         New York, NY 10019-6142
                                         Telephone:      +1 212 506 5000
                                         Facsimile:      +1 212 506 5151
                                         rmartinelli@orrick.com
                                         acolt@orrick.com

                                          Leif R. Sigmond Jr. (Bar No. 6204980)
                                          Jennifer Kurcz (Bar No. 6279893)
                                          BAKER HOSTETLER LLP
                                          One North Wacker Drive, Suite 4500
                                          Chicago, IL 60606
                                          Telephone:      +1 312 416 6200
                                          Facsimile:      +1 312 416 6201
                                          lsigmond@bakerlaw.com
                                          jkurcz@bakerlaw.com

                                          Attorneys for Tractable Inc.



4125-4600-9884
     Case: 1:18-cv-07246 Document #: 47 Filed: 05/24/19 Page 2 of 2 PageID #:449



                                   CERTIFICATE OF SERVICE

         I, Richard F. Martinelli, hereby certify that on this 24th day of May, 2019, I caused the

foregoing to be electronically filed with the Clerk of Court using the CM/ECF system, which sent

notification of such filing to all filing users.


                                                         /s/ Richard F. Martinelli
                                                         Richard F. Martinelli




4125-4600-9884
